Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-3, 6, and 13-16 are pending.  Claims 1, 13, and 15-16 are independent.  Claims 4-5 and 7-12 have been canceled and Claims 1, 6, and 15 amended.  Note that independent Claim 13 relies on Claim 1 for its limitations and independent Claim 16 on Claim 15.
Independent Claims 1 and 15 (and thus 13 and 16) are amended to include the limitations of canceled Claim 5 to which no art had been applied.
This Application is published as 2019/0304473.
Apparent earliest priority 16 June 2014.
This Application is a continuation of 14/977,224 issued as U.S. 10381011.  A Terminal Disclaimer over the term of the parent was filed and approved on 3/18/2022.
Applicant’s amendments and arguments are persuasive.
Pending Claims are allowed subject to Examiner’s Amendment below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  has been entered.
Response to Amendments
Obviousness Double Patenting rejection withdrawn in view of the amendments.
Rejection of Claims 1-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for an antecedent basis issue is withdrawn in view of the amendments to the independent Claims.  However, the corresponding amendment was not done on Claim 15 and is now included as an Examiner’s amendment.
Rejection of Claims 1-12 and 15-16 under 35 U.S.C. 101 for being directed to an abstract idea is withdrawn in view of the amendments that include “generating the speech signal using the estimated pitch lag” or equivalent in the independent Claims.
Examiner’s Amendments
Authorization for this examiner’s amendment was granted in an interview with Mr. Robert Ziemian on 3/24/2022.
Amend independent Claims 1 and 15 as follows:
1. An apparatus for generating a speech signal, comprising: 
an input interface for receiving a plurality of original pitch lag values, and 
a pitch lag estimator for estimating an estimated pitch lag of the speech signal,
wherein the pitch lag estimator is configured to estimate the estimated pitch lag depending on the plurality of original pitch lag values and depending on a plurality of information values, wherein for each original pitch lag value of the plurality of original pitch lag values, an information value of the plurality of information values is assigned to said original pitch lag value,
wherein the apparatus is configured to generate the speech signal using the estimated pitch lag, and
wherein the pitch lac estimator is configured to estimate the estimated pitch lag by determining two parameters a, b, by minimizing an error function ‘
…
wherein a is a real number, wherein b is a real number, wherein s is a first integer, wherein k is a second integer, and wherein P(i) is the i-th original pitch lag value, wherein gp(i) is the i-th pitch gain value being assigned to the i -th pitch lag value P(i). 

15. A method for generating a speech signal, comprising:
receiving a plurality of pitch lag values, and
estimating an estimated pitch lag of the speech signal,
wherein estimating the estimated pitch lag is conducted depending on [[a]] the plurality of original pitch lag values and depending on a plurality of information values, wherein for each original pitch lag value of the plurality of pitch lag values, an information value of the plurality of information values is assigned to said original pitch lag value, and 
…
Allowable Subject Matter
Subject to the Examiner’s Amendment above, pending Claims 1-3, 6, and 13-16 are allowed.
The following is an examiner’s statement of reasons for allowance: In view of each of the particular limitations of the independent Claims when considered in the order established by the Claim language and in the context of the language of the independent Claims when each Claim is considered as a whole, the independent Claims of this Application were not found in the prior art that was viewed.
In particular, the use of the pitch gain value (gp(i)) as a measure of confidence associated with the previous pitch lags used in the error function that minimizes a squared difference between (a+bi) – P(i), where a+bi is an estimated/predicted pitch lag, to obtain the parameters and b that define the estimated pitch lag, where the pitch gain value (gp(i)) is an “information value assigned to said original pitch value” because low voicing characteristics are reflected in a low pitch gain value and when an estimated pitch is based on a succession of previous pitch values that correspond to low voicing characteristics their reliability (information) for predicting the pitch of a lost frame is lower, when considered in view of the Claim as a whole and all of the limitations of the Claims taken together, was not found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 1accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Close Art of Record
In addition to the art applied to the Claims during the prosecution of the instant Application, note:
Gao (U.S. 2007/0219788) (cited by JPO) is very close.  Gao, like the instant Claims, is directed to “pitch prediction for packet loss concealment.”  Title.  Gao teaches that a more accurate pitch lag estimate may be obtained if several past pitch lags are used instead of just one and the formula used by Gao is identical to that used by the Claim except for the presence of the multiplier of gp(i) in the Claims.  See Gao [0020]-[0022].
Gao:

    PNG
    media_image1.png
    176
    290
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    199
    293
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    148
    299
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    126
    296
    media_image4.png
    Greyscale


	The Specification of the instant Application distinguishes it method based on inclusion of the pitch gain gp(i) in the pitch prediction equation:
[0105] Embodiments of the present invention provide a more accurate pitch lag reconstruction. For this purpose, in contrast to G.718 and G.729.1, some embodiments take information on the reliability of the pitch information into account. 
[0106] According to conventional technology, the pitch information on which the extrapolation is based comprises the last eight correctly received pitch lags, for which the coding mode was different from UNVOICED. However, in conventional technology, the voicing characteristic might be quite weak, indicated by a low pitch gain (which corresponds to a low prediction gain). In conventional technology, in case the extrapolation is based on pitch lags which have different pitch gains, the extrapolation will not be able to output reasonable results or even fail at all and will fall back to a simple pitch lag repetition approach. [0107] Embodiments are based on the finding that the reason for these shortcomings of conventional technology are that on the encoder side, the pitch lag is chosen with respect to maximize the pitch gain in order to maximize the coding gain of the adaptive codebook, but that, in case the speech characteristic is weak, the pitch lag might not indicate the fundamental frequency precisely, since the noise in the speech signal causes the pitch lag estimation to become imprecise. [0108] Therefore, during concealment, according to embodiments, the application of the pitch lag extrapolation is weighted depending on the reliability of the previously received lags used for this extrapolation. [0109] According to some embodiments, the past adaptive codebook gains (pitch gains) may be employed as a reliability measure. [0110] According to some further embodiments of the present invention, weighting according to how far in the past, the pitch lags were received, is used as a reliability measure. For example, high weights are put to more recent lags and less weights are put to lags being received longer ago. [0111] According to embodiments, weighted pitch prediction concepts are provided. In contrast to conventional technology, the provided pitch prediction of embodiments of the present invention uses a reliability measure for each of the pitch lags it is based on, making the prediction result much more valid and stable. Particularly, the pitch gain can be used as an indicator for the reliability. Alternatively or additionally, according to some embodiments, the time that has been passed after the correct reception of the pitch lag may, for example, be used as an indicator.

Close art of record further includes Chen (U.S. 6,035,271).
Chen teaches a formula that minimizes “a least squares fit condition to a cubic function" at Col. 8, line 23 to Col. 9, line 18.  Chen defines W(N+n) as 1 for valid frames and 0.01 for non-valid frames.  This is a measure of confidence just like the gp(i) or gain is a measure of confidence.  Still the formulas of Chen and the Claim are different and W(N+n) of Chen is not gp(i) of the Claim.
See also Chen:  “Thus, according to the invention, the pitch is estimated by a least-squares-fit to a cubic function, typically extending 10 frames. The errors to the data points are weighted. If for the valid points, the weight is about 1.0, then for the non-valid points, the weight is much smaller, for example, about 0.005. Each time a value of a frame (i.e., an initial or frontier frame) is determined, a least-squares-fit process is executed to find the value of pitch 10 frames prior to it. Thus, at a long silence, the pitch value gradually goes to its running average. If a valid point appears, then the running average quickly adapts to almost a straight line towards the valid point because of the difference in weights. If the pitch value is required to synchronize with other acoustic parameters, for example, cepstra, then the calculation of pitch should be about 10 frames ahead of time.”  Chen, Col. 8, lines 8-22.
See also Villaincourt (U.S. 2011/0125505):  “[0049] The pitch search consists of finding the best pitch lag T and gain b that minimize a mean squared weighted pitch prediction error ...."
See also Bradley (U.S. 2013/0041657).
Yoshihiro Yamamoto (December 1990), “Adaptive Algorithm via a Truncated Least Squares Method,” Transactions of the Society of Instrument and Control Engineers, vol.26(12), pp.22 to27b cited by the JPO.  Yamamoto appears to be a pure math reference.  The translated Abstract provides: “A truncated least squares method (TLSM) is proposed for the on-line parameter estimation of linear regression models. The method depends on the truncated data which is a collection of the last M observations. Here, M is any number greater than N which is a number of unknown parameters in a regression model. With a suitable initial setting, the © algorithm always satisfies the normal equation of the TLSM. Under the ideal circumstance where there is no uncertainty, the algorithm converges to its true value in a finite steps M. So, if M equals to N, the TLSM gives a minimum steps estimator. The case M=N coincides with the orthogonal projection adaptive algorithm proposed by the author.”  JPO considered the forgetting coefficient used in the equations of Yamamoto to teach the pitch gain gp(i) multiplier that is used in the equations of the Claim.  However, the pitch gain gp(i) multiplier is not some purely mathematical forgetting multiplier and rather has its significance rooted in the physical concepts of voiced and unvoiced frames of speech and the relative accuracy of pitch lag associated with each type of speech.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

As to the use of TLSM in a piece of art related to frequency see Keefe (U.S. 5792072) is directed to measuring acoustic reflectance and mentions the use of Truncated Total Least Squares as one of the methods that may be used:  “There exists a wide variety of both direct and indirect regularization methods equally applicable to an unstable system, or a matrix equation whose stability is unknown. Each of these regularization methods computes a stabilized solution to the system of equations. Direct regularization methods include Tikhonov regularization, least squares with a quadratic constraint, singular value decomposition (SVD), truncated SVD, modified truncated (SVD), and truncated generalized SVD, damped SVD, damped generalized SVD, maximum entropy regularization, and truncated total least squares. Indirect regularization methods are iterative in nature, and include conjugate gradient, LSQR, bidiagonalization with regularization, the v-method, and extension to general-form methods based upon applying pre-conditioning to any of the above iterative methods. These methods are described in "Regularization Tools: A Matlab Package for Analysis and Solution of Discrete Ill-Posed Problems," Version 2.0, Per Christian Hansen (Danish Computing Center for Research and Education, 1993). The preferred embodiment is the following indirect regularization method: preconditioned conjugate gradient using a matrix L that implements a finite-difference approximation to the second derivative.”  Col. 7, lines 20-43.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIBA SIRJANI whose telephone number is (571)270-1499.  The examiner can normally be reached on Monday through Thursday 9am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FARIBA SIRJANI/
Primary Examiner, Art Unit 2659